Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate the aperture” in claim 11 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance from the aperture is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20150275412).
Regarding claims 1, 7, 11, 13 and 15, Kim et al. teaches a laundry appliance (see abstract) comprising: an outer cabinet 10 having a top panel that defines an aperture 24 for accessing an interior of the cabinet 10; a tub 11 positioned within the outer cabinet 10 and below the aperture 24; a rotating drum 12 disposed within the tub 11, the rotating drum 12 (reads on processing chamber of claim 15) having a balancing ring 14 at a top edge of the drum 12 and proximate the aperture 24; and a pretreat basin 120 that is capable of being selectively positioned in an installed position relative to the top panel and above the drum 12, the pretreat basin 120 having an outer frame 122, 126a and a pivoting central portion 170 that rotationally operates within the outer frame 122, 126a and rotates about a pivot axis between a sealed position defined by the pivoting central portion 170 being in alignment with the outer frame 122, 126a and an oblique rotated position defined by the pivoting central portion being rotated out of alignment with the outer frame 122, 126a; a side wall 126 that extends between the outer frame 122, 126a and the pivoting central portion 170 (reads on claims 7 and 13) (see figures 1-4, 9a-16c and paragraphs [0083]-[0085], [0093]-[0102], [0180]-[0187]).
Regarding claims 2 and 4, Kim et al. teaches the limitations of claim 1. Kim et al. also teaches in figures 1-3, 8A-9B that the outer frame 122, 126a is capable of being stationary and selectively resting on the top panel in the installed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150275412) as applied to claims 1 and 15.
Regarding claims 6 and 16, Kim et al. teaches the limitations of claims 1 and 15. Kim et al. does not explicitly teach that the pivoting central portion is at least partially translucent. However, 
Regarding claims 10 and 20, Kim et al. teaches the limitations of claims 1 and 15. Kim et al. does not explicitly teach that the pivoting central portion includes a textured surface. However, Kim et al. teaches in paragraphs [0101]-[0102] that the use of a textured surface in the pretreat basin 120 allows for improved washing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pivoting central portion may include a textured surface so as to improve the washing effect. 

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150275412) as applied to claims 1, 11 and further in view of Jin et al. (US20150211163).
Regarding claims 3, 5 and 12, Kim et al. teaches the limitations of claims 1 and 11. Kim et al. teaches in figure 1 that an opening into the drum 12 is defined by the balancing ring 14. Kim et al. does not teach that the pretreat basin is coupled with the balancing ring in the installed position. Jin et al. teaches a laundry appliance (see abstract) and that the secondary basin 80 may be coupled with the balancing ring 90 in the installed position (reads on claim 3) such that the secondary basin 80 is positioned below a top surface of the drum 30 and within a processing chamber of the drum 30 (reads on claims 5 and 12); thereby allowing for the secondary basin 80 to be rotated together with the drum 30 (see figures 1,3 and paragraphs [0053]-[0054]). Since both Kim et al. and Jin et al. teach laundry appliances it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pretreat .

Claims 8-9, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150275412) as applied to claims 1, 11 and 15 and further in view of Ayers et al. (US20190177905).
Regarding claims 8-9, 14, 17-19, Kim et al. teaches the limitations of claims 1, 11 and 15. Kim et al. does not explicitly teach that the sidewall is a flexible member that is adjustable between a collapsed position and an expanded position. Ayers et al. teaches a laundry appliance (see abstract) and that the sidewall (see e.g. 304, 504) of the separate container (see e.g. 288, 388) may be a flexible member that is adjustable between a collapsed position and an expanded position (reads on claims 8, 14 and 17), including a plurality of pleats (see e.g. 304) that selectively unfurl and operate the base portion (see e.g. 294, 494) between the collapsed and expanded positions, the sidewall extending between the outer frame and a pivot-retaining frame (see e.g. figures 8a-b, where the bottom face 544 is capable of being pivoted) wherein the pivoting central portion 544 is rotationally coupled with the pivot retaining frame (540, 546) (reads on claims 9 and 19); allowing for stowed and expanded positions (see paragraphs [0074]-[0085], figures 3a-8b). Since both Kim et al. and Ayers et al. teach laundry appliances it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pretreat basin in the system by Kim et al. may include a flexible and collapsible sidewall so as to allow for the expected stowed and expanded positions, as shown to be known and conventional by Ayers et al. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711